The Safe Deposit and Trust Company of Baltimore, as executor of Charles J. Baker, filed a bill in equity against the sons and only daughter of Mr. Baker and the children of the latter, in which the Court below was asked to take the jurisdiction and direct the complainant in the further administration of the estate. The bill alleges that the executor had paid all the debts and legacies, had settled six accounts in the Orphans' Court of Baltimore County and now had a large amount of property and cash for distribution. Most of the adult defendants filed their answers admitting the allegations of the bill and consenting to the passage of a decree as prayed, but William Baker, Jr., and Charles E. Baker demurred to the whole bill. The demurrer was sustained, and plaintiff was granted leave to amend and an amended bill was filed. William Baker, Jr., filed a plea to so much of it as charges new or additional matters and demurred to the rest. Charles E. Baker demurred to the whole amended bill. The principal difference between the original and amended bills is that the latter charges that the testator made advances to William Baker, Jr., one of his children, in real estate as well as personalty, and hence, it is alleged, the Orphans' Court had no jurisdiction to deal with the whole estate so as to bind all parties in interest, and adequately protect the executor, as it cannot deal with real estate or pass any decree or order in the premises, and that the further administration of the *Page 306 
estate should be carried on in a Court of Equity. The plea and demurrer were filed to deny the jurisdiction of a Court of Equity. The Court below was of the opinion that the only question it could consider was "whether the conveyance of the real estate referred to in the bill is an advancement and its proper valuation," and decreed that William Baker, Jr., was to be charged with an advancement in real estate of the value of $14,000, but dismissed the original and amended bills as to all the other relief therein prayed. From that decree the Safe Deposit and Trust Company, and William Baker, Jr., and Charles E. Baker entered cross-appeals.
The will begins with a declaration of the testator of his intention to dispose of all his estate, real and personal, to which he added "which I estimate as follows, viz., real estate and improvements thereon, two hundred and thirty thousand dollars, personal estate (including debts due to me and also advances made to several of my children), after deducting all my debts and liabilities, about five hundred thousand dollars," etc. After directing his debts to be paid and providing for his widow and a number of legatees, the testator then made the following provision: "Fourth. All the rest, residue and remainder of my estate, real and personal (including therein, as above said, any advances heretofore made to any of my children), I give, devise and bequeath as follows, viz:
"One equal eighth part to my son, William Baker, his heirs, personal representatives and assigns, which shall include the country place called `Tremont,' adjoining `Athol' and containing, say, about eighteen acres, of which the estimated value is charged against him on my books," etc. The bill alleges that William Baker, Jr., stands charged upon the books of the testator, as of January 1st, 1879, with cash amounting to the sum of $16,500.00, "which it is assumed, from all the facts disclosed by the exhibits filed herein, to be made of cash advanced $2,500, and a country place called `Tremont' (adjoining `Athol,' the country *Page 307 
place whereon the deceased lived), containing about eighteen acres of land at $14,000, and upon which total charge of $16,500 the said William Baker paid interest to December 31st, 1893," and it then names amounts alleged to have been advanced to some of the other children, including $30,000 to Charles E. Baker, and speaks of an unliquidated claim against William and Charles E., as surviving partners of the firm of Baker Brothers Company, of which the testator was a partner.
It must be, and is, conceded that a Court of Equity will not take jurisdiction of the administration of a decedent's estate, unless there be some special circumstances which prevent the powers of the Orphans' Court from being altogether adequate to afford complete protection and relief, as the latter Court is the one organized for the purpose of administering estates. But in many respects the jurisdiction conferred on that Court, which is statutory and limited, is insufficient to enable it to act or to furnish the protection which those in charge of or interested in estates are entitled to. With the exception of such powers as are expressly given it by statute, it is not authorized to deal with the real estate of decedents. It was said in an early case in this State (Stewart v. Pattison's Executor, 8 Gill, 58), in speaking of an advancement in real property to a son of the testator, that "with the real estate of the deceased, when and how the deceased has disposed of that estate to his children, the Orphans' Court has no concern. As one of the children of the deceased, he claims a child's portion of the personal estate, and even if there had been a total intestacy, it is by no law made the duty of the Orphans' Court to ascertain what portion of the real estate he received. In a different form, and in a differentforum, controversies in regard to the real estate must be settled." James Pattison, the testator, after making a will in which he had devised certain lands to his son Jeremiah, conveyed it to him by deed, the consideration of which was stated to be natural love and affection and the sum of $20.00. The executor *Page 308 
had a surplus of personal property in his hands for distribution and filed a petition in the Orphans' Court for an order directing him how to distribute it. The petition alleged that Jeremiah had given an obligation of three thousand dollars to his father for the property, which was alleged to be worth about $20,000. The Orphans' Court determined it was an advancement to him and held he was not entitled to share in the distribution of the personal estate, but on appeal that action was reversed and the law announced as above quoted. That case was followed in Hayden v.Burch, 9 Gill, 79, where the father of the appellant had purchased and paid for some real estate, which the vendor conveyed directly to the son. In an effort to have its value deducted from the son's share of personalty it was held to be an advancement of real estate, and that the Orphans' Court was right in declining to act upon it. After referring to some cases in this State it was said that "The assertion that the distribution of the realty with the personalty in hotchpot is a legal or proper subject for the action of an Orphans' Court is not supportable by those cases, nor is it anywhere sanctioned by authority."
There has been no change of the law in this State applicable to what is quoted from those cases, and it would seem, therefore, to be clear that the Orphans' Court had no jurisdiction to determine how the real estate was disposed of and with what amount William Baker was to be charged for that which he had thus received. It does not meet the difficulty by simply alleging that the amount was fixed and that it was now personalty, because the property originally disposed of by the deceased was real estate "and how the deceased has disposed of that estate to his children the Orphans' Court has no concern," 8 Gill, 58, supra. It is evident that the testator intended his children to be charged with advances made to them for he estimated them in ascertaining the value of his estate, and, in disposing of the residue, he expressly said "including therein as above, any advances heretofore made to any of my children," and then *Page 309 
said that the one-eighth left to his son William "shall include the country place called `Tremont' * * * * of which the estimated value is charged against him on my books." The general rule is that an advancement taking effect in presenti is to be reckoned at its value at the time it is made, while one to take effect infuturo is to be valued as of the time the donee comes into actual possession and enjoyment of it. 1 Ency. of Law, 2nd ed., 783; Warfield v. Warfield, 5 H.  J. 459; Clark v.Willson, 27 Md. 693. Its valuation, however, undoubtedly can be agreed upon between the donor and donee, but whether that has been done or not is a question of fact. There is nothing in the bill, or the will filed with it, that necessarily shows that such was done. It is true that the will says that the estimate placed on it by the testator appears on his books and from the bill we can at least infer that $14,000 was the amount so named on the books, but whether that is correct or not is to be determined by evidence, and in passing on the demurrer there is nothing from which the Court must necessarily conclude, so as to bind all parties interested, that such amount was correct or had been agreed upon between the donor and donee, or fixed by the former. But even if it be conceded that it was sufficiently stated to enable the Court to properly reach such conclusion, inasmuch as it was real estate that was originally advanced, and as the Orphans' Court cannot consider such an advancement in the distribution of an estate before it, the executor and the other devisees and legatees had the right to have the question passed on by a Court which had power to determine whether it was still to be treated as an advancement of real estate or whether the testator had converted his claim based on that advancement into personalty. From the clause in the will first quoted above, it might be contended that the testator did treat it as personal property, but in the fourth paragraph a contrary intention would seem to appear, as he there uses language that is susceptible of the interpretation that he intended to devise "the country place called `Tremont'" which was to be included in William's eighth. *Page 310 
Although we have discussed the question above as if it was aconcessum that the legal title to "Tremont" had vested in William in the lifetime of his father, and it was now simply a question whether it was an advancement of real estate or personalty, in passing on the demurrer it might well be questioned whether there is anything from which it must be inferred, much less conclusively shown, that the legal title was not still in the testator when he died. The fourth paragraph, in terms, mentions real estate and when he gives, devises andbequeaths the one-eighth to William, he expressly says that it shall include "Tremont," and although he says the estimated value is charged against him on his books, that might be simply for the purpose of determining how much he should be charged with for that property in his devise and bequest of the one-eighth. It therefore does not certainly appear in the bill, or the will, that the title was already vested in William, but, if it was, this part of the will indicates very strongly that the testator regarded the advance as one of real estate, as otherwise he would either not have referred specifically to this property, as he did not to the $2,500 advanced to William, or to special sums advanced to other children, or he would have spoken of it as the money due from that property, or something to that effect. The intention of the testator is therefore at least sufficiently doubtful to justify the executor in calling upon the Court of Equity to construe the will and determine just what was meant, what disposition, if any, of the country place the testator had made in his lifetime, and if disposed of, then, whether it must still be treated as an advancement in real estate, or is now personalty. If it was the former, the Orphans' Court had no power to consider it in making distribution, and even if it is doubtful which he intended it to be, a Court of Equity is the properforum to construe the will, and thereby not only protect the executor, but see that the intention of the testator is carried out. In either event the demurrer could not properly be sustained, as a Court of Equity has jurisdiction to construe *Page 311 
the will and determine whether the testator intended it as an advance of realty or personalty, and assuming jurisdiction for that purpose, it can, and should under the circumstances, retain the case and direct the distribution.
So far as we can gather from the record, the plea was set down for argument and no replication was filed. It states the date and place of record of the deed by which it is alleged that the testator and his wife conveyed to William the property for a cash consideration, expressed in the deed, of $14,000, alleges that that sum and the $2,500 constitute the total charge or advance to him and that there is no controversy or dispute whatever in reference thereto between any of the parties, either as to the character or amount of the same, etc. The decree does not in terms pass on the validity of the plea. If the Court was of the opinion that the plea should be allowed, then the plaintiff had the right to deny it by replication (Rouskulp v. Kershner,49 Md. 516), and if it was sufficient there ought to have been some disposition of it. Of course, if in considering the demurrer, the Court was of opinion that the bill failed to allege such facts as to give it jurisdiction, it was unnecessary to refer to the plea, but the decree grants relief to the extent of holding that William Baker, Jr., was to be charged with an advancement in real estate, of the value of $14,000, and dismisses the bill as to all other relief therein prayed for. If the Court had jurisdiction to determine the character and amount of the advancement, it should have overruled the demurrer. If, as the decree determines, it was an advancement in real estate, then a Court of Equity is the proper place to distribute the estate, as it should be determined in the Court which could exercise its control over the whole subject-matter before it — and, as we have said, if that question was doubtful the Court should have held the bill for the distribution.
If it be correct that there was a deed which mentioned $14,000 as the consideration for the property, and the testator charged his son with that amount, in the absence of *Page 312 
other evidence on the subject to overcome those facts there can be no question about that being the proper sum with which he should be charged for this property. Fourteen thousand dollars cannot be said to be a merely nominal consideration, and as that sum was not only mentioned in the deed, but charged on the testator's books, and interest paid thereon, it would be evidence of the strongest character, if not conclusive, that such was the amount agreed upon. But what is set out in the plea does not defeat the jurisdiction of the Court to pass upon the question, although the facts alleged in it, if proven, may be sufficient to determine the amount with which William is to be charged. The plea should therefore have been overruled and the defendant required to answer, and in his answer he can set up the facts necessary for his defense as to the amount with which he is to be charged.
Being of the opinion that the Court below had jurisdiction to advise and direct the complainant in the further administration of the estate, and in the distribution thereof, and that the demurrer and plea should have been overruled, we must reverse the decree appealed from, but will direct the costs to be paid out of the estate.
Decree reversed, the costs to be paid out of the estate, andcause remanded.
(Decided June 14th, 1900.) *Page 313